This opinion is subject to administrative correction before final disposition.




                                Before
                 STEPHENS, STARITA, and DEERWESTER
                       Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                        v.

                       Carmel A. MONTEZ, Jr.
                     Corporal (E-4), U.S. Marine Corps
                                 Appellant

                               No. 202200046

                           _________________________

                             Decided: 26 May 2022

     Appeal from the United States Navy-Marine Corps Trial Judiciary

                                 Military Judge:
                                  Ann Minami

 Sentence adjudged 30 November 2021 by a special court-martial con-
 vened at Naval Base Kitsap, Bremerton, Washington, consisting of a
 military judge sitting alone. Sentence in the Entry of Judgment: reduc-
 tion to E-1, confinement for 8 months, 1 and a bad-conduct discharge.

                               For Appellant:
                  Lieutenant Daniel E. Grunert, JAGC, USN




 1   The Appellant was given 68 days of confinement credit towards his sentence.
                 United States v. Montez, NMCCA No. 202200046
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2